This case is in all respects analogous to the other case between the same parties decided at this term. The circumstance of Cowan's being a creditor before the mortgage was executed places him in no better situation than Hargrave, who became a creditor afterwards. Both of them, by reducing their demands to judgments and taking out execution thereon, the teste of which overreached all transfers made by McCulloch, and Davidson's mortgage not being registered, must be viewed as a transfer acquiring validity from registration only; it having no relation back, not being registered within fifty days of its date, gives to each of their claims a preference over his mortgage.
TAYLOR, C. J., concurred.
PER CURIAM.                                        New trial.
Cited: Tate v. Brittain, 10 N.C. 56; Cowan v. Davidson, 13 N.C. 534;Hargrave v. Davidson, ib., 535.
(525)